         Case 1:20-cv-10575-LTS-SLC Document 220
                                             223 Filed 08/06/21
                                                       08/10/21 Page 1 of 3



                                                                                                          Sarah M. Matz
                                                                                                                   Partner
                                                                                                  sarah@adelmanmatz.com
                                                                                                       Dir: (646) 650-2213




August 6, 2021

VIA ECF AND EMAIL

Hon. Laura Taylor Swain
Daniel Patrick Moynihan
                                                                               MEMO ENDORSED
United States Courthouse
500 Pearl St.
Courtroom 17C
New York, NY 10007-1312
SwainNYSDChambers@nysd.uscourts.gov

        Re:      JLM Couture, Inc. v. Hayley Paige Gutman (1:20-cv-10575-LTS-SLC)

Hon. Judge Swain:

        We represent Plaintiff JLM Couture, Inc. (“JLM”) in the above-referenced action. Pursuant
to Rule A (5) of Your Honor’s Individual Practices, JLM files this letter to request that the Court issue
an order allowing JLM to file its Memorandum of Law, dated June 25, 2021 (“Supporting Mem.”) in
redacted form, and Exs. 4 and 5 attached to the Supporting Declaration of Joseph Murphy, dated June
25, 2021 (“Supporting Decl.”) in support of its motion to dismiss under seal. Highlighted copies of
the Supporting Mem., Exs. 4 and 5 1 and the Declaration of Joseph Murphy, dated August 6, 2021
(“Sealing Decl.”) in support of JLM’s request to seal are attached hereto.

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d. Cir. 2006), the Court
is to engage in a three-part test when determining whether to issue an order for the sealing or redaction
of documents. First, the Court is to determine whether the document is a judicial document, i.e.,
whether “’the item filed must be relevant to the performance of the judicial function and useful in the
judicial process.’” Lugosch 435 F.3d at 119. Second, the Court is to determine the weight of that
presumption, i.e., the importance of the document with respect to the Court’s determination of the
issue before the Court. Finally, the Court is to weigh the competing considerations against the public
dissemination of the document, or parts thereof, such as “the privacy interests of those resisting
disclosure.” See id., at 120.

       These factors weigh in favor of JLM’s request. The two exhibits requested to be sealed
contain the very amounts in the parties “Contract” 2 that this Court already ordered to be filed as

1 JLM has already filed Exs. 4 and 5 as well as the highlighted Supporting Mem. See [Dkt Nos. 185-4, 185-5, 186].
Slip sheets for Exs. 4 and 5 and a redacted version of the Supporting Mem. were publicly filed. See [Dkt Nos. 182, 183-
4, 183-5]. JLM does not request that the Supporting Decl. (see [Dkt Nos. 183 and 185]) be filed as sealed or redacted.
2
  The “Contract,” comprises JLM’s 2011 employment agreement with Gutman ([Dkt No. 14, Ex. 2]) (the “2011


                                                    Adelman Matz P.C.
                                      Phone: (646) 650-2207 • Fax: (646) 650-2108
                             Mailing:                                                 Office:
                   1173A Second Avenue, Suite 153                          780 Third Avenue, 14th Floor
                     New York, New York 10065                               New York, New York 10017
         Case 1:20-cv-10575-LTS-SLC Document 220
                                             223 Filed 08/06/21
                                                       08/10/21 Page 2 of 3
                                                                                                        August 6 ,2021
                                                                                                           Page 2 of 3




redacted. See ([Dkt Nos. 11-1, 11-2, 11-3, 20)]. Additionally, on May 27, 2021, the Court issued an
order sealing two spreadsheets indicating the amounts that JLM paid to Gutman. See [Dkt No. 171].
Further, it is well settled in the Second Circuit that sealing or redaction of documents is justified to
preserve “higher values”, such as “competitive injury.” See Lugosch 435 F.3d at 119; Playtex Prod.,
LLC v. Munchkin, Inc., 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (statements to plaintiffs’
sales and revenue “should be redacted because Plaintiffs would be competitively harmed if they were
revealed.”; Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y.
2015) (granting motion to redact sensitive business data, strategies and policies); Tropical Sails Corp.
v. Yext, Inc., 2016 WL 1451548, at *4 (S.D.N.Y. Apr. 12, 2016) (sealing sensitive business
information); Avocent Redmond Corp. v Raritan Americas, Inc., 10 CIV. 6100 PKC, 2012 WL
3114855, at *15-17 (S.D.N.Y. July 31, 2012) (ordering documents containing confidential
employment information to be filed under seal as “the disclosure of which could affect future contract
negotiations”); Encyclopedia Brown Productions, Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606,
614 (S.D.N.Y. 1998) (allowing confidential and otherwise undisclosed business information that
“may provide valuable insights into a company’s current business practices that a competitor would
seek to exploit” under seal).

        JLM’s proposed redactions and request to seal, and the basis for JLM’s request, is as follows:

             x   Exs. 4 and 5 to the Supporting Decl. consists of two check paystubs showing payments
                 that JLM made to Gutman during the week of “02/17/20 to 02/23/20”, and “02/24/20
                 to 03/01/20”. See Sealing Decl. ¶4, Ex. 4 and Ex. 5, respectively. Both exhibits
                 contain information such as Gutman’s weekly base compensation, i.e., her salary,
                 before and after deductions, which can easily be used to determine her yearly base
                 salary. See id. The exhibits further show other items such as deductions for taxes,
                 unemployment, disability, social security, Gutman’s 401k, and health insurance, as
                 well as other benefits she received. See id. These paystubs also show Gutman’s gross
                 year to date earnings. See id. These documents contain sensitive business information
                 that would harm JLM’s business if they were made publicly available. See id. This
                 information would provide JLM’s competitors with an advantage if they were aware
                 of how much JLM pays its designers. See id. JLM closely guards its financial
                 arrangements with its employees, in particular its designers, for this very reason. See
                 id. Further, JLM would be disadvantaged in negotiations with its designers, and
                 potential designers that JLM wants to hire, if these fashion designers were aware of
                 the financial compensation that JLM provided to Gutman. See id. Accordingly, JLM
                 requests that these paystubs, which contain the very payment information that was
                 redacted in JLM”s Contract that are to be filed as redacted (see [Dkt No. 20]), be filed
                 under seal, and in any future filing made before this Court. See id.

             x   JLM further requests that it be permitted to file the attached Supporting Mem., with
                 the highlighted portions therein as redacted. See Sealing Decl. ¶5. The requested
                 redactions consist of (a) dollar amounts and percentages in the Contract that are
                 already covered by a redaction order; (b) numbers and percentages set forth in an


Agreement”), as amended by the 2014 Amendment [Dkt No. 14, Ex. 62) (the “2014 Amendment”), and the February 12,
2019, letter extending Gutman’s employment term by three years through August 1, 2022 (see [Dkt No. 14, Ex. 66) (the
“2019 Renewal”). The Contract documents were filed again in support of JLM”s motion to dismiss as redacted (see [Dkt
No. 185, Exs. 1, 2 13]), pursuant to this Court’s prior sealing/redaction order dated December 21, 2021. See [Dkt No.
20].
         Case 1:20-cv-10575-LTS-SLC Document 220
                                             223 Filed 08/06/21
                                                       08/10/21 Page 3 of 3
                                                                                                              August 6 ,2021
                                                                                                                 Page 3 of 3




                  agreement between JLM and a third-party, Hearts on Fire, that is subject to a prior
                  sealing order, dated December 15, 2020 (see [Dkt No. 4]) 3 and (c) and amounts set
                  forth in Exhibits 4 and 5 that are attached hereto. See Sealing Decl. ¶5.

        We have conferred with counsel for Gutman, and Gutman has agreed to JLM’s sealing request
with respect to Exhibits 4 and 5 to the Supporting Decl. With respect to JLM’s Supporting Mem.,
Gutman’s counsel requested certain areas in not be redacted, in the version originally served. The
parties have met and conferred and have reached agreement that the proposed highlights in the
attached Supporting Mem., can be filed under seal.

        If the Court grants JLM’s request, JLM respectfully requests that the Court issue an order
allowing JLM to file under seal the attached Supporting Mem., with a redacted version publicly filed
in conformance with the green highlights and the attached highlighted version filed as sealed. These
filings would replace Dkt. Nos. 182 and 186. JLM would then file Exs 4 and 5 to the Supporting
Decl. with the sealed records office.

       We appreciate the Court’s time and consideration, and should Your Honor need any further
information, we are available at the Court’s convenience.

                                             Respectfully Submitted,

                                             ADELMAN
                                                LMAN MATZ
                                                     M    P.C.



                                             Sarah M.
                                                   M Matz,
                                                      Matz Esq.

Encls.


Cc.      Counsel of Record via ECF

The foregoing sealing requests are granted and the proposed redactions are approved for the reasons stated
above. The sealed versions shall be viewable only the court, counsel for plaintiff, and counsel for defendant.
Plaintiff shall file its memorandum of law in the redacted form illustrated in sealed docket entry 222-1. Any
further sealed filing of identical material must be linked to this endorsed order. Unredacted copies must be
sent to Chambers. DE # 220 resolved.
SO ORDERED.
8/10/2021
/s/ Laura Taylor Swain, Chief USDJ



3 As stated in Joseph Murphy’s Declaration dated December 15, 2020 in support of JLM’s initial sealing request, the
HOF Agreement should remain sealed as public disclosure of this information would violate the privacy interests of
Hearts of Fire, a non-party, and who did not seek to be involved in this action. See Sealing Decl. ¶5, fn 2. Additionally,
the financial terms in this agreement are JLM’s protected business information that it does not divulge to third parties.
See id. If a third party that JLM wanted to conduct a similar transaction with, were to have a copy of this agreement, that
third party may extract more favorable terms than JLM would have otherwise provided. See id. As such, the HOF
Agreement should continue to be filed under seal on all future court filings. See id.
